LIVINGSTON,..Chief Justice.,
Nellie Cooper petitioned this court for writ of mandamus directed to Honorable Gardner F. Goodwyn, Jr., as. judge of the circuit couirt, in equity, Tenth Judicial Circuit of Alabama, Bessemer Division, requiring him to expunge an-interlocutory decree entered -in the divorce proceeding between petitioner and her husband, Garland Cooper, or to appear and show cause, etc. The said interlocutory decree involves a report of a special master concerning alimony and solicitor’s fee pendente lite.
Nellie Cooper filed in this court her motion to dismiss the petition for writ of mandamus.
Under the authority of Johnson v. Gerald, 216 Ala. 581, 113 So. 447, 59 A.L.R. 348, the motion is granted and the petition dismissed.
Petition dismissed.
.FOSTER, LAWSON and SIMPSON, JJ-, concur.